Citation Nr: 1758476	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for herniated nucleus pulposus.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a scar on the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was most recently before the Board in April 2014, where it remanded the matter for further development.


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the Veteran had passed away in September 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 14.630, 14.631, 20.900, 20.1106, 20.1304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the appellant's death.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a).  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b).

The Board recognizes that the record shows M.H., identified as the Veteran's son, submitted a motion to substitute pursuant to 38 U.S.C. § 5121A in October 2016.  See VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant).  In response, the AOJ sent a February 2017 letter to M.H., requesting he provide additional evidence and advising him that qualifying children must be under 18 years of age (23 years of age if in school).  That letter advised M.H. that the requested information must be received within 60 days of the date of the February 2017 letter or within one year of the Veteran's death. No additional information was thereafter received from M.H., and both the 60-day and the one-year periods have now expired.  Therefore, the claim for substitution is considered abandoned.



ORDER

The appeal is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


